Citation Nr: 1742048	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Philadelphia, Pennsylvania

THE ISSUES

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $11,700, to include the validity of the debt.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that although the Veteran has clearly requested a waiver of overpayment, he has also disputed the validity of the debt.  Additional development is needed in this regard.

The Veteran has been in receipt of nonservice-connected pension benefits since November 2009.  The Veteran is also in receipt of Social Security benefits.  The Veteran submitted medical expense reports for 2013 in August 2014.

In September 2014, the RO notified the Veteran that his disability pension benefits would be discontinued effective January 1, 2013 because VA was "unable to consider any expenses reported with incomplete entries."  The September 2014 VETSNET Award print out shows that an overpayment of $11,700 occurred, but does not explain how the countable income adjustment, net worth adjustment and gross rate replacement amount was calculated.  The Veteran's claim to waive overpayment was denied in May 2015.  In a Statement of the Case issued by the RO in April 2016, the RO stated "Although VA is at fault in creation of the debt, there are other factors to consider when determining whether or not waiver of a debt is warranted."  The RO further stated, "Since VA could not count the expense report you submitted, your countable income became excess for VA pension eligibility."

Notably, a review of the electronic file reveals that in January 2015 the RO notified the Veteran that based upon medical evidence received from the Veteran's physician, dated October 2014, VA would be deciding whether or not the Veteran was able to handle his VA benefit payments.  The RO issued a rating decision in July 2015 which proposed to find the Veteran incompetent.  In May 2016, the RO determined the Veteran was not competent to handle disbursement of his funds and a custodian was subsequently appointed.  The Board recognizes that the initial medical evidence which was the basis for the ultimate decision rendering the Veteran incompetent to manage disbursement of his funds, was received in October 2014; during the time period in which the Veteran was gathering and submitting evidence of his 2013 medical expenses to VA to support the continuation of his nonservice-connected pension benefits.

Therefore, the Board finds that a remand of this matter is warranted for additional development, including providing the Veteran with an explanation of how this debt was calculated and to afford him an opportunity to provide necessary and complete information to substantiate his medical expenses.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran submit all information in his possession regarding medical expenses incurred in 2013.

2.  The RO should thoroughly explain how the totals of the Veteran's medical expenses and his income are calculated and provide the Veteran a full accounting of the resulting overpayment in question.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims for waiver of overpayment and the validity of the debt.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





